EXHIBIT 32 In connection with the Amended Annual Report of Colorado Gold Mines, Inc. (the “Company”) on Form 10-K /A for the year ending March 31, 2013 as filed with the Securities and Exchange Commission (the “Report”), Troy Grant, the Principal Executive Financial and Accounting Officer of the Company, certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects the financial condition and results of the Company. February 26 , 2014 /s/ Troy Grant Troy Grant, Principal Executive and Financial Officer
